EXHIBIT 10.3

 

THIRD FORBEARANCE AGREEMENT

 

THIS THIRD FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of
October 16, 2009, among Vitesse Semiconductor Corporation, a Delaware
corporation (the “Borrower”), the other Loan Parties (as defined below), and
Whitebox VSC Ltd., a British Virgin Islands business company (the “Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement dated as of August 23, 2007, by and
among the lenders from time to time signatory thereto (collectively the
“Lenders” and individually each a “Lender”), the Borrower, and the Agent, as one
of the Lenders and as agent for the Lenders.

 

RECITALS

 

WHEREAS, the Borrower and U.S. Bank National Association (the “Trustee”) are
parties to that certain Indenture, dated as of September 22, 2004 (the
“Indenture”), which governs the Borrower’s 1.50% Convertible Subordinated
Debentures due 2024 (the “Notes”).

 

WHEREAS, pursuant to the Indenture, the Borrower has issued Notes in principal
amount of $96,700,000 and certain holders of Notes (the “Forbearing Holders”)
exercised their rights pursuant to Section 11.1 of the Indenture and required
the Borrower to repurchase their Notes (the “Forbearing Notes”) on October 1,
2009 (the “Put Repurchase Date”).

 

WHEREAS, a default has occurred and is continuing under Section 4.1(d) of the
Indenture as a result of the Borrower’s failure to mail a Repurchase Event
Notice (as defined in the Indenture) pursuant to Section 11.3 of the Indenture
and a Repurchase Event Purchase Notice (as defined in the Indenture) pursuant to
Section 11.4 of the Indenture or to file a Schedule TO pursuant to Section 11.7
of the Indenture (the “Notes Existing Defaults”).

 

WHEREAS, the Forbearing Holders assert (and the Borrower disputes) that an event
of default has occurred and is continuing under Section 4.1(c) of the Indenture
because of the Borrower’s failure to repurchase the Forbearing Notes from the
Forbearing Holders on the Put Repurchase Date at a purchase price equal to
113.76% of the principal amount of such Forbearing Notes (the “Notes Put
Repurchase Default” and together with the Notes Existing Defaults, the “Notes
Specified Defaults”).

 

WHEREAS, the Borrower and the Forbearing Holders have entered into a Forbearance
Agreement dated as of October 16, 2009 in substantially the form previously
provided by the Borrower to the Agent (the “Indenture Forbearance Agreement”)
pursuant to which the Forbearing Holders have agreed to forbear from exercising
their rights and remedies with respect to the Notes Specified Defaults for a
certain limited period, under the terms and conditions specified therein.

 

WHEREAS, the Notes Put Repurchase Default may result in an Event of Default
under Section 7.1(i) of the Loan Agreement and may also result in an Event of
Default under Sections 7.1(d) and (e) of the Loan Agreement (the “Loan Specified
Defaults”) (it being expressly understood that the Borrower makes no admissions
hereunder to any Event of Default under the Loan Agreement).

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower has requested that the Lenders agree to forbear, and the
Lenders have agreed to forbear, from exercising their rights and remedies with
respect to any Loan Specified Defaults during the Forbearance Period (as defined
below) should any Loan Specified Default be determined to have actually
occurred, on the terms and conditions and in consideration for the terms set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1                        Acknowledgement and Reaffirmation.  The Borrower hereby
acknowledges and agrees that:

 

(a)                                  (i) the Borrower is indebted and liable to
the Lenders in the aggregate principal amount of $30,000,000 in respect of the
Term Loans, plus interest, fees, expenses (including but not limited to
attorneys’, advisors’ and consultants’ fees that are reimbursable under the Loan
Agreement), charges and all other obligations incurred in connection therewith
as provided in the Loan Agreement, and (ii) such amounts outstanding under the
Loan Agreement constitute valid and subsisting obligations of the Borrower to
the Agent and the Lenders that are not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind.  The Borrower and
the undersigned Guarantors (collectively, the “Loan Parties”) hereby
(i) acknowledge and affirm their obligations under the respective Loan Documents
to which they are party, (ii) acknowledge and affirm the liens created and
granted by the Loan Parties in the Loan Documents and (iii) agree that this
Agreement shall in no manner adversely affect or impair such obligations and/or
liens; and

 

(b)                                 the Lenders do not waive any of the Loan
Specified Defaults.

 

2                  Forbearance.  Subject to the terms and conditions set forth
herein, from the Effective Date (as defined below) through the earlier of
(a) the date on which the Loan Parties fail to comply with the covenants
contained in Section 7 of this Agreement, (b) the date on which the “Forbearance
Period” under and as defined in the Indenture Forbearance Agreement ends, and
(c) the date of the commencement by the Borrower of a voluntary bankruptcy,
insolvency, reorganization or other similar proceeding or the commencement of
any similar non-voluntary case or proceeding with respect to the Borrower (the
“Forbearance Period”), the Lenders hereby agree to forbear from exercising any
and all rights or remedies available under the Loan Agreement or applicable law
as a result of the Loan Specified Defaults, but only to the extent that such
rights and remedies arise solely as a result of the occurrence and continuation
of the Loan Specified Defaults; provided, however, that in each case, the
Lenders shall be free to exercise any or all rights and remedies arising on
account of any Loan Specified Default at the end of the Forbearance Period;
provided further, that except as expressly set forth herein, this Agreement
shall not operate as a waiver, amendment or modification of the Loan Agreement.

 

2

--------------------------------------------------------------------------------


 

3                  No Waiver of Rights or Remedies.  The Lenders and the Loan
Parties agree that, other than as expressly set forth herein, nothing in this
Agreement, or the performance by the Lenders of their obligations hereunder,
constitutes or shall be deemed to constitute a waiver of any of the rights or
remedies available to the Lenders or the Loan Parties under the Loan Agreement,
the Loan Documents or any applicable law, all of which are hereby reserved.

 

4                  Representations and Warranties of the Loan Parties.  The Loan
Parties hereby represents and warrants to the Forbearing Holders that:

 

(a)                                                  No Default or Event of
Default exists (or shall exist), to the knowledge of the Loan Parties, as of the
date hereof (other than the Specified Defaults); and

 

(b)                                                 The execution, delivery and
performance by the Loan Parties of this Agreement has been duly authorized by
all necessary corporate or other organizational action, and do not and will not:
(i) contravene the terms of any of such Person’s organizational documents;
(ii) conflict with or result in any breach or contravention of, or result in or
require the creation of any Lien under, or require any payment to be made under
(A) any contractual obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its subsidiaries or (B) any
order, injunction, writ or decree of any governmental authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any
applicable law.  No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any governmental authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against the Loan Parties of this Agreement.

 

5                  Interest.  The Term Loans will accrue interest in accordance
with the terms of the Loan Agreement, as amended by the First Amendment to Loan
Agreement entered into by the parties as of the date hereof.

 

6                  Representation and Warranty of the Agent and the Lenders. 
The Agent and the Lenders represent and warrant to the Borrower that no Default
or Event of Default exists (or shall exist), to the knowledge of the Agent or
such Lender, as of the date hereof (other than the Loan Specified Defaults).

 

7                  Covenants.

 

(a)          The Loan Parties shall not repay, in part or in full, any Notes
that are not Forbearing Notes.

 

(b)         The Loan Parties shall not incur, create, issue, assume or suffer to
exist any indebtedness for borrowed money other than indebtedness existing on
the Effective Date, or as expressly contemplated and authorized pursuant to an
exchange of the Forbearing Notes (the “Noteholder Transaction”).

 

(c)          The Loan Parties shall not incur, create, assume or suffer to exist
any lien on any assets or properties of any Loan Party other than (i) liens
existing on the Effective Date, (ii) the liens granted to the Trustee, for the
benefit of the Forbearing Holders, pursuant to the a third supplement to the
Indenture, and (iii) customary liens incurred

 

3

--------------------------------------------------------------------------------


 

in the ordinary course of business and otherwise permitted under the Loan
Agreement.

 

(d)         The Borrower shall not actively solicit any transaction with a third
party which, if consummated, would be in lieu of the Noteholder Transaction. 
For the avoidance of doubt, it shall not be a forbearance termination event
hereunder if the Borrower takes any action with respect to an unsolicitated
transaction with a third party if the Borrower reasonably believes, following
consultation with its legal counsel, that such action is advisable in order for
the Borrower’s Board of Director to comply with its fiduciary duties under
Delaware law.  For the avoidance of doubt, (i) any communications with a third
party prior to the date hereof by the Borrower, its officers, directors,
employees, agents or representatives shall not be deemed to be a solicitation of
such third party for purposes hereof and (ii) nothing herein shall limit the
Borrower’s right to waive any existing standstill agreement with a third party.

 

8                  Conditions.  The agreement of the Agent, the Lenders, and the
Loan Parties hereunder shall become effective as of the date when the following
conditions shall have been satisfied (the “Effective Date”):

 

(a)          the Agent shall have received counterparts of this Agreement duly
executed by the Loan Parties; and

 

(b)         the Agent shall have received fully executed copies of the Indenture
Forbearance Agreement (which copy may be redacted to omit confidential
information concerning the Forbearing Holders from their respective signature
pages), in form and substance satisfactory to the Agent in its reasonable
discretion.

 

9                  Release.  In partial consideration of the Lenders’
willingness to enter into this Agreement, the Loan Parties hereby release the
Lenders and the Agent and their officers, affiliates, employees,
representatives, agents, financial advisors, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the Loan Agreement or any other Loan Document
on or prior to the date hereof.

 

10            Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.

 

11            Effectiveness.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrower and the Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

 

12            APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

13            Entirety.  This Agreement and the Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof.  This Agreement
together with the Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no oral agreements between
the parties.  In the event there is a conflict between this Agreement and the
Loan Documents, this Agreement shall control.

 

4

--------------------------------------------------------------------------------


 

14            Severability.  In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

15            Successors and Assigns; Transfers.  This Agreement shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and assigns.  The Lenders may transfer all or any of the
Term Loans at any time during the Forbearance Period provided that the
transferee shall agree in writing with the Borrower, as a condition to such
transfer, to be bound by all of the provisions of this Agreement as if they had
been original signatories to this Agreement.

 

16            Notices.  Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing.  All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

 

17            Waivers and Amendments.  This Agreement can be waived, modified,
amended, or terminated only explicitly in a writing signed by the parties.  A
waiver so signed shall be effective only in the specific instance and for the
specific purpose given.

 

18            Captions.  Captions in this Agreement are for reference and
convenience only and shall not affect the interpretation or meaning of any
provision of this Agreement.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

VITESSE SEMICONDUCTOR CORPORATION

 

 

 

 

 

By:

/s/ Christopher R. Gardner

 

Name:

Christopher R. Gardner

 

Title:

Chief Executive Officer

 

 

 

 

 

VITESSE MANUFACTURING & DEVELOPMENT CORPORATION

 

 

 

 

 

By:

/s/ Christopher R. Gardner

 

Name:

Christopher R. Gardner

 

Title:

President

 

 

 

 

 

VITESSE SEMICONDUCTOR SALES CORPORATION

 

 

 

 

 

By:

/s/ Christopher R. Gardner

 

Name:

Christopher R. Gardner

 

Title:

President

 

1

--------------------------------------------------------------------------------


 

 

WHITEBOX VSC LTD., as Lender and Agent under the Loan Agreement

 

 

 

 

 

By:

/s/ Jonathan Wood

 

Name:

Jonathan Wood

 

Title:

Director

 

2

--------------------------------------------------------------------------------